Citation Nr: 1451229	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the January 2014 reduction in rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) from 30 percent to 10 percent, effective December 28, 2012, was proper

2.  Entitlement to a disability rating higher than 30 percent for PTSD.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to January 1973, and he is a Vietnam Combat veteran.  Commendations and awards include a Vietnam Service Medal and a Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction is now with the Huntington RO.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal; however, VA caselaw provides that when there is evidence of unemployability that is submitted during the course of an appeal for an increased rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran alleges that he is unemployability due to his PTSD the issue of TDIU must be considered in conjunction with the appeal for an increased rating for PTSD.  As such, the Board has identified the issues as stated on the title page.

The issues of a disability rating higher than 30 percent for PTSD  and entitlement to TDIU (including extra-schedular consideration) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a January 2014 rating decision, the RO reduced the disability rating for the Veteran's PTSD from 30 percent (which had been in effort for more than 5 years) to 10 percent without considering the provisions of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The RO's January 2014 reduction in rating for PTSD from 30 percent to 10 percent  did not comply with the requirements set forth in 38 C.F.R. § 3.344 (2014), and so is void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2009 the Veteran filed a claim for an increased rating for his service-connected PTSD, which was then rated as 30 percent disabling, and had been since November 30, 2006.  In a rating decision dated in November 2009 the RO continued the 30 percent rating.  The Veteran appealed that decision.

In January 2014 the RO reduced the rating for the Veteran's service-connected PTSD from 30 percent to 10 percent effective December 28, 2012.  In that decision the RO remarked that a due process period was unnecessary because the decrease did not effect the Veteran's combined evaluation for compensation.  

A disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The United States Court of Veterans Appeals (Court) has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413. 

38 C.F.R. § 3.344(a) provides for the stabilization of disability ratings that have continued for long periods (5 years or more) at the same level, and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that rating subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must also show that the improvement in the disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Finally, such reduction must be based upon a review of the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2.  Brown, 5 Vet. App. at 420-421.  

In reducing the Veteran's PTSD rating to 10 percent the RO neither cited to nor discussed 38 C.F.R. § 3.344, the pertinent regulation in effect at that time governing the reduction of a disability rating of a disability that was in effect for five or more years, thereby rendering the reduction void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."); see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (noting that the regulatory language in 38 C.F.R. § 3.344(a) has not changed since its adoption in February 1961 . . . that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio).  

In reaching this conclusion, the Board acknowledges that where the evaluation of a disability is reduced but the amount of compensation paid is not reduced, the provisions of section 3.105(e) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Here, however, the RO also failed to comply with the substantive provisions of 38 C.F.R. § 3.344 for a disability rating in effect for more than five years.  Thus, the Board reiterates that the reduction is void ab initio.  Kitchens; Brown.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective December 28, 2012, the Veteran's 30 percent disability rating for PTSD is restored.


REMAND

In correspondence dated in October 2014 the Veteran indicated that his PTSD has worsened and significantly intereferes with his employability; and he requested a new VA examination.  In accordance with 38 C.F.R. § 3.327 this should be done.  

Additionally, although a 2010 formal claim for TDIU has been denied by the RO, in correspondence dated in April 2011 the Veteran said that he was pursuing TDIU in tandem with his claim for an increased rating for PTSD.  On remand the intertwined issue of entitlement to TDIU should be adjudicated.  See Rice, 22 Vet. App. 447 (providing that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities . . . as part of a claim for increased compensation).  See also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (providing that a claim for TDIU benefits is not a free-standing claim that must be pled with specificity; rather, it is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  On remand all VA treatment records dated after February 2014 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, as any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration, this must also be addressed.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  See also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations.").  

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the Veteran that apprises him of the information and evidence needed to substantiate his intertwined claim for TDIU.  

2.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's left knee treatment dated after February 2014.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

3.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of his PTSD (and his other service-connected disabilities) on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completion of steps 1 through 3, accord the Veteran a VA examination with regard to his claims for an increased rating for PTSD and entitlement to TDIU.  The examiner must review the claims file in conjunction with the examination, and discuss the Veteran's symptoms with the Veteran.  Examination findings, including the nature, frequency and severity of the Veteran's PTSD symptoms must be set forth.  The examiner must also 

a) opine as to the current level of impairment of the Veteran's service-connected PTSD on his occupational and social functioning;

b) opine, based on the lay and medical evidence of record, as to the date that the current level of impairment began; and, 

c) taking into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities), opine as to whether it is at least as likely as not that Veteran's service-connected PTSD, in combination with any one or more of his other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  The Veteran is presently service-connected as follows:

60 percent:	coronary artery disease
30 percent:	PTSD
20 percent:	diabetes mellitus with erectile dysfunction
20 percent:	right upper extremity peripheral neuropathy
20 percent:	left upper extremity peripheral neuropathy
10 percent:	right lower extremity peripheral neuropathy
10 percent:	left lower extremity peripheral neuropathy
10 percent:	mild bilateral proliferative diabetic retinopathy with cataracts

A complete rationale for all opinions must be set forth in a legible report.  

5.  After completion of all of the above and any other development deemed necessary, readjudicate the claim for a rating higher than 30 percent for PTSD (including extra-schedular consideration); and adjudicate the intertwined claim for TDIU (to include whether referral for an extra-schedular rating based on the combined effect of multiple service-connected disabilities is warranted).  If either claim (increased rating for PTSD or entitlement to TDIU) is denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


